Title: To Alexander Hamilton from Charles Marshall and Christopher Marshall, Junior, 21 November 1791
From: Marshall, Charles,Marshall, Christopher, Jr.
To: Hamilton, Alexander



Philada. Novemr. 21st. 1791.
Respected Frd.

Since we have had the Pleasure of Conversing with thee on the Subject of our Manufactures of Sal Glauber, Sal Ammoniac, & Volatile Spirits, We have thought proper to withdraw our Proposal of a Duty on Sal Ammoniac, & Volatile Spirits, the former being an Article, as we mentioned to thee before, that we are enabled to supply, not only the United States, but to Ship Considerable Quantities to Europe, & as its admitted in England in British Vessels free of Duty, it may be impolitic in us, lest it may be the Means of our being restrained from that Market. Yet we desire in thy Report, particular mention may be made of such a Manufactory being established here.
The only Object we are now anxious to obtain a Duty on, is, the Sal Glauber. In our Letter, we mentioned 4d. pr. lb. but on our Consultation with thee, 2d. pr. lb. was suggested. We therefore now desire thou wilt please reconsider the Matter, & if thou thinks proper, propose Three Cents pr. pound.
As thou desired us to furnish thee with the Prices, Sal Glauber has been imported from London Several Years past, we here annex them, by which thou may see how the prices have been reduced from Time, to Time.





1783 Septemr. 1st

35/ ⅌ Cr. Sterg.


1786 Augt 4

32/


1787 Feby 21

28/


1789 March 3

26/


1790 Feby 17

21/


1791 March

15/


We are, with due Respects,   Thy Frds.
Chrisr Junr & Charles Marshall Alexander Hamilton Esqr.
 